            Case 1:21-cv-10612-LTS Document 4 Filed 04/13/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

WORLKENS METELLUS,
              Plaintiff,

       v.                                                   CIVIL ACTION NO. 21-10612-LTS

VERONIKA DENIS,
                       Defendant.


                                    ORDER DISMISSING CASE

SOROKIN, J.

       After examining pro se plaintiff Worlkens Metellus’s (“Metellus”) complaint, ECF No. 1,

this action is DISMISSED without prejudice for lack of subject matter jurisdiction. This Court has

an independent obligation to inquire, sua sponte, into its subject matter jurisdiction. See Fed. R.

Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction, the

court must dismiss the action.”); McCulloch v. Velez, 364 F.3d 1, 5 (1st Cir. 2004). Generally,

federal courts have jurisdiction over suits premised solely on state law where there is diversity of

citizenship between the adversaries and the amount in controversy exceeds a threshold amount of

$75,000. See 28 U.S.C. § 1332; Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2006). Diversity

jurisdiction requires complete diversity of citizenship between all plaintiffs and all defendants—

that is, the state citizenship of the plaintiff must be different from that of the defendant. Lincoln

Prop. Co. v. Roche, 546 U.S. 81, 89 (2005). Here, Metellus alleges that he is a Massachusetts

citizen and defendant Veronika Denis is also a Massachusetts citizen. Accordingly, the Court is

without diversity jurisdiction. The Clerk shall enter an order of dismissal.

       SO ORDERED.

DATE: April 13, 2021                                /s/ Leo T. Sorokin________________
                                                   UNITED STATES DISTRICT JUDGE
